     Case 2:20-cv-01993-JAM-DMC Document 14 Filed 03/25/21 Page 1 of 2


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8955
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13
     DANIEL JOSEPH PRATT,                            )   CIVIL NO. 2:20-cv-01993-JAM-DMC
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15        v.                                         )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that this action be remanded for further
23   administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24   § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25   administrative law judge for a new decision. The parties further request that the Court direct the
26   Clerk of the Court to enter a final judgment in favor of Plaintiff, and against Defendant,
27   reversing the final decision of the Commissioner.
28




                                         STIPULATION TO REMAND
     Case 2:20-cv-01993-JAM-DMC Document 14 Filed 03/25/21 Page 2 of 2


     Dated: March 24, 2021                        /s/ Jacqueline Forslund*
 1
                                                  JACQUELINE FORSLUND
 2                                                Attorney for Plaintiff
                                                  *Authorized via e-mail on March 23, 2021
 3
 4                                                PHILIP A. TALBERT
                                                  Acting United States Attorney
 5
                                                  DEBORAH LEE STACHEL
 6                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
 7
                                          By:     /s/ Ellinor R. Coder
 8                                                ELLINOR R. CODER
 9                                                Special Assistant United States Attorney

10                                                Attorneys for Defendant
11
12
13
                                                 ORDER
14
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
15
     42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
16
     above-captioned action is remanded to the Commissioner of Social Security for further
17
     proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
18
     sentence four. On remand, the Appeals Council will remand the case to an administrative law
19
     judge for a new decision in accordance with the parties’ Stipulation.
20
21
22   DATED: March 24, 2021                         /s/ John A. Mendez
23                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNTED STATES DISTRICT COURT JUDGE
24
25
26
27
28




                                         STIPULATION TO REMAND
